Holden, J.,
delivered the opinion of the court.
Will Davis appeals from a. conviction for rape and a sentence to the penitentiary for life.
The facts in this case are identical with those in the companion case of Fate Holifield v. State (No. 23076), 96 So. 306, in which a decision is this day rendered by Division A, reversing the case upon the facts, and therefore Ave have reached the conclusion that the j'udgment of the lower court should be reversed in the case before us, and the appellant granted a new trial.
The Aveakness of the testimony of the prosecutrix lies in its unreasonableness as a whole, and more particularly is it of a doubtful nature, in that the record discloses she was not of chaste character, and made no outcry at a time when the alleged offense could have thereby been prevented. Besides this, her testimony is strongly contradicted by circumstances and the direct testimony of witnesses. At the time of the trial the public mind was highly inflamed aganst the accused, the atmosphere was charged with this hostile feeling, and under these combined conditions it is very likely the appellant did not obtain *454that fair and impartial trial guaranteed to him by the law of the land.
As in the Holifield case, supra, so here, we do not say the testimony of the prosecutrix is false or unbelievable, for it is not without the pale of reason to say that a jury might possibly believe and convict upon it; but we think a new trial, with a new jury, under calm conditions and surroundings, should be awarded the appellant on the question of his gúilt.

Reversed and remanded.